Citation Nr: 1423358	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2000 to June 2001, and March 2006 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the April 2011 rating decision, the RO also granted service connection for degenerative disc disease of the lumbar spine with a 10 percent disability rating, and granted service connection for right lower extremity radiculopathy with a 10 percent evaluation.  The Veteran did not submit a notice of disagreement with regard to those decisions.  The April 2011 rating decision also denied service connection for bilateral hearing loss disability.  In his July 2011 substantive appeal, the Veteran expressed disagreement with the denial of service connection for bilateral hearing loss disability.  In August 2012, the RO issued a statement of the case again denying entitlement to service connection for bilateral hearing loss disability.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the statement of the case.  Accordingly, the Veteran did not perfect an appeal as to any of those three decisions in the April 2011 rating decision.  Thus, those decisions are final, and those issues are not currently before the Board.  

With regard to the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), upon review the Board notes a timely substantive appeal for this claim is not of record.  However, the RO issued a supplemental statement of the case in August 2012, and at his January 2013 videoconference hearing before the Board the issue was treated as on appeal.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system also contains treatment records from the VA Nebraska-Western Iowa Health Care System dated December 2010 to February 2013, and an April 2013 rating decision; other documents are duplicative of the evidence of record.  Documents on the Veterans Benefits Management System are duplicative of the evidence of record.

The issue of entitlement to service connection for a disability due to exposure to environmental hazards has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2011 Expedited Claims Adjudication Initiative: Agreement and Waiver of Rights (Veteran lists "exposed to trash burning" as a claim).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)







FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  Upon VA examination in March 2011, bilateral tinnitus was diagnosed.

The second Shedden element is also met.  During his active duty service from March 2006 to May 2007, the Veteran's primary specialty was Helicopter Repair, and the Veteran testified at his January 2013 Board hearing that he was a crew chief on a Blackhawk helicopter.  See DD 214.  The Veteran reported to the March 2011 VA examiner that he was exposed to noise from rifles, pistols, machine guns, mortars, generators, grenade launchers, jet engines, heavy moving equipment, improvised explosive devices, Humvees, and helicopters.  See also January 2013 videoconference hearing testimony.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral tinnitus.  

Upon VA examination in March 2011, the Veteran reported first noticing tinnitus while deployed.  The VA examiner opined that the Veteran's current tinnitus was not likely related to his service because the Veteran reported experiencing tinnitus every two weeks or so and that it lasted for approximately 30 seconds, and according to medical literature the Veteran's tinnitus fit the criterion for normal tinnitus.  

In his May 2011 notice of disagreement, the Veteran stated that his tinnitus is constant.  Further, the Veteran testified he first experienced a high-pitched tone while on active duty when he landed back in the United States after his deployment, that he has experienced the ringing in his ears ever since, and that it is getting progressively worse.  See January 2013 videoconference hearing testimony; see also July 2011 substantive appeal.

The Veteran is competent to discuss observed physical symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Although the VA examiner's nexus opinion was negative, the Board notes it was based on the finding that the Veteran's tinnitus was intermittent.  The Board notes the Veteran has consistently reported that he first experienced tinnitus in service, and that he has experienced tinnitus since service.  Further, the Veteran has testified that his tinnitus is constant, and as discussed above, the Veteran is competent to testify as to this observed symptom.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused tinnitus, and which he has experienced since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral tinnitus.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The Veteran testified at the January 2013 videoconference hearing that he would submit records regarding a new psychological evaluation.  In April 2013, the RO issued a rating decision denying entitlement to a disability rating in excess of 30 percent for PTSD, and referenced a Review PTSD Disability Benefits Questionnaire (DBQ) it received in February 2013.  This evidence is not currently associated with the record.  On remand, the AOJ should associate any evidence received regarding the Veteran's PTSD, to include a PTSD DBQ from February 2013, with the claims file.

The Veteran's VA treatment records indicate the Veteran may have received private counseling regarding his PTSD and relational difficulties.  See December 2011 OIF/OEF Individual Session Note and Addendum (listing an outside dating counselor and noting a conversation regarding the Veteran possibly benefitting from working with a therapist).  On remand, the AOJ should ask the Veteran to identify any private treatment or counseling regarding his PTSD, and make appropriate efforts to obtain any such records.

At the January 2013 videoconference hearing, the Veteran testified that he gets short-tempered and has bursts of anger, has panic attacks, flashbacks, and visual hallucinations of insurgents.  The Veteran did not report such symptoms upon VA examination in March 2011.  The Veteran further testified that he has problems with motivation, his temper affects his interactions with co-workers, and that he began a process under the Family and Medical Leave Act to get time off from work to go to therapy.  In an August 2012 VA OEF/OIF Telephone Note, the Veteran reported increased impulsivity and anger, and admitted that he had thrown things at work but not hit anyone.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's PTSD, to include any private treatment or counseling.  The Veteran's assistance should be requested as needed.  Any outstanding VA treatment records should be obtained.  All obtained records should be associated with the claims file.  Any and all evidence received by the RO regarding the Veteran's PTSD, to include a Review PTSD DBQ received by the RO in February 2013, should also be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected PTSD.  The claims file, including a copy of this remand, and any pertinent virtual records, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to respond to the following inquiry:

The examiner should ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score, with an explanation of the significance of the score assigned.

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder(s) found to be present.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any other development it determines is warranted.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


